                   Case 17-10837-KG          Doc 1198         Filed 04/12/19       Page 1 of 3



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                          )
    In re:                                                )    Chapter 11
                                                          )
    SUNIVA, INC.,1                                        )    Case No. 17-10837 (KG)
                                                          )
                             Debtor.                      )
                                                          )    Re: Docket Numbers 1176, 1194

            NOTICE OF (I) OCCURRENCE OF PLAN EFFECTIVE DATE;
          (II) PROFESSIONAL COMPENSATION AND REIMBURSEMENT
     CLAIMS BAR DATE; (III) ADMINISTRATIVE EXPENSE CLAIMS BAR DATE;
                AND (IV) REJECTION DAMAGES CLAIMS BAR DATE

        1.       Confirmation of the Plan. On April 9, 2019, the United States Bankruptcy Court
for the District of Delaware entered an order (the “Confirmation Order”) [D.I. 1194] in the Chapter
11 Case of the above-captioned debtor and debtor in possession (the “Debtor”) confirming the
Third Amended Plan of Reorganization for Suniva, Inc. [D.I. 1176] (as modified and confirmed,
the “Plan”).2 Copies of the Plan, the Confirmation Order and this Notice may be obtained by
contacting Debtor’s counsel at the address and phone number listed below.

       2.     Occurrence of the Effective Date. The Effective Date of the Plan occurred on
April 10, 2019.

        Pursuant to Article 11 of the Plan, the terms of the Plan and the Plan Supplement are
immediately effective and enforceable and deemed binding on the Debtor, the Reorganized
Debtor, and any and all holders of Claims or Interests (irrespective whether such holders of Claims
or Interests are deemed to have accepted the Plan), all entities that are parties to or are subject to
the settlements, compromises, releases, discharges, and injunctions described in the Plan, each
entity acquiring property under the Plan, and any and all non-Debtor parties to Executory Contracts
and Unexpired Leases with the Debtor.

        3.      Bar Date for Fee Claims. All Professional Persons seeking approval of a Fee
Claim shall file and serve an application for final allowance of compensation for services rendered
and reimbursement of expenses incurred prior to the Effective Date and in connection with the
preparation and prosecution of such final application no later than April 30, 2019. The application
shall be served on the Reorganized Debtor, the Committee, Lion Point, the U.S. Trustee, and any
other Person entitled to notice pursuant to Bankruptcy Rule 2002. Objections to such Fee Claims,
if any, must be filed and served no later than May 28, 2019.


1
        The last four digits of the Debtor’s federal tax identification number is 2418. The Debtor’s corporate
headquarters is located at 5765 Peachtree Industrial Blvd., Norcross, Georgia 30092.
2
         Each capitalized term used but not otherwise defined herein shall have the meaning ascribed thereto in the
Plan or Confirmation Order, as applicable.


IMPAC 6153929v.1
                   Case 17-10837-KG         Doc 1198        Filed 04/12/19        Page 2 of 3



      4.      Administrative Expense Claims Bar Date.         Requests for payment of
Administrative Expense Claims that were not required to be filed and served by the First
Administrative Expense Claim Bar Date,3 other than:

        (a)        a 503(b)(9) Claim;

        (b)   an Administrative Expense Claim that has become an Allowed Administrative
        Expense Claim on or before the Effective Date;

        (c)    an Administrative Expense Claim for an expense or liability incurred and paid on
        or before the Effective Date in the ordinary course of business by a Debtor;

        (d)     an Administrative Expense Claim on account of fees and expenses incurred on or
        after the Petition Date by ordinary course professionals retained by the Debtor pursuant to
        an order of the Bankruptcy Court; or

        (e)    an Administrative Expense Claim arising out of the employment by the Debtor of
        an individual in the ordinary course of business from and after the Petition Date, but only
        to the extent that such Administrative Expense Claim is solely for outstanding wages,
        commissions, accrued benefits, or reimbursement of business expenses;

must be filed with the Bankruptcy Court and served on the Reorganized Debtor by May 28, 2019
(the “Second Administrative Expense Claim Bar Date”). Such request for payment of an
Administrative Expense Claim must include, at a minimum (i) the name of the holder of the
Administrative Expense Claim; (ii) the asserted amount of the Administrative Expense Claim; (iii)
the basis of the Administrative Expense Claim; and (iv) supporting documentation for the
Administrative Expense Claim. For avoidance of doubt, the U.S. Trustee will not be required to
file an Administrative Expense Claim by the Second Administrative Expense Claim Bar Date for
U.S. Trustee Fees.

       Objections, if any, to a timely request for payment of an Administrative Expense Claim
must be filed and served on the Reorganized Debtor and the requesting party no later than July 9,
2019.

       Holders of Administrative Expense Claims not subject to the First Administrative
Expense Claim Bar Date that fail to file and serve a request for payment of an Administrative
Expense Claim by the Second Administrative Expense Claim Bar Date if such Holder is
required to do so pursuant hereto, shall be forever barred, estopped, and enjoined from
asserting such Administrative Expense Claim against the Debtor or its property and such
Administrative Expense Claims shall be disallowed in full as of the Effective Date.

       5.       Rejection Damages Claims Bar Date. Claims arising out of the rejection of any
executory contract or unexpired lease pursuant to Article 8 of the Plan must file a proof of claim
substantially in the form of Official Form 10 with the Claims Agent and serve it upon counsel to

3
          The First Administrative Expense Claim Bar Date of March 28, 2018, was established by that certain Order
(I) Fixing a Deadline for Filing Request for Allowance of Administrative Expense Claims and (II) Designating Form
and Manner of Notice Thereof [D.I. 507].


IMPAC 6153929v.1
                   Case 17-10837-KG    Doc 1198     Filed 04/12/19     Page 3 of 3



the Reorganized Debtor and the Plan Administrator no later than May 10, 2019. Any Claim not
filed within such time shall be forever barred and shall not be enforceable against the Reorganized
Debtor, its properties, successor and assigns, or the Estate. Any such claim should be filed as
follows:

    If sent via first class mail:             If sent via hand delivery or overnight mail:
    Suniva, Inc. Case Administration          Suniva, Inc. Case Administration
    c/o GCG                                   c/o GCG
    PO Box 10437                              5151 Blazer Parkway, Suite A
    Dublin, OH 43017-4037                     Dublin, OH 43017

You may obtain a proof of claim form by written request to GCG, n/k/a Epiq Corporate
Restructuring, LLC (the “Claims Agent”), sent to the appropriate address set forth above, by
calling the Claims Agent at their toll free number (855) 474-3898 or their line for international
callers (330) 423-1883, or at the website address http://cases.gardencitygroup.com/snv/. You may
also obtain a proof of claim form from any bankruptcy court clerk’s office, from your lawyer, or
from certain business supply stores.

 Dated: April 12, 2019                  POTTER ANDERSON & CORROON LLP
        Wilmington, Delaware
                                        /s/ Jeremy W. Ryan
                                        Jeremy W. Ryan (DE Bar No. 4057)
                                        R. Stephen McNeill (DE Bar No. 5210)
                                        D. Ryan Slaugh (DE Bar No. 6325)
                                        1313 North Market Street, Sixth Floor
                                        P.O. Box 951
                                        Wilmington, DE 19801
                                        Telephone: (302) 984-6000
                                        Facsimile: (302) 658-1192

                                        Co-Counsel to the Reorganized Debtor

                                        -and-

                                        KILPATRICK TOWNSEND & STOCKTON LLP
                                        Todd C. Meyers (Georgia Bar No. 503756)
                                        Colin M. Bernardino (Georgia Bar No. 054879)
                                        1100 Peachtree Street NE. Suite 2800
                                        Atlanta, GA 30309
                                        Telephone: (404) 815-6500
                                        Facsimile: (404) 815-6555

                                        Counsel to the Reorganized Debtor




IMPAC 6153929v.1
